UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For thefiscal year ended December31, 2008 Commission file number 000-27097 ROYAL INVEST INTERNATIONAL CORP. (Exact name of registrant as specifiedin its charter) Delaware 98-0215778 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 595 Fifth Avenue, 4th Floor New York, New York, USA 10017 (Address of principal executive offices) (Zip Code) Registrant'stelephone number including area code (203) 557-3845 (Former Name or Former Address, if changed since last report) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasonal issuer, as defined in Rule 405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes  No x Note - Checking the box above will not relieve any resistrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports requiredto be filed by Section 13 or 15(d) of the Securities ExchangeAct of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Indicate by check mark ifdisclosure of delinquent filers in response to Item 405 of
